 1
     CAROL ANN MOSES #164193
 2   Attorney at Law
     7636 N. Ingram Avenue, Suite 104
 3   Fresno, CA 93711
     Telephone: (559) 449-9069
 4   Facsimile: (559) 513-8530
 5

 6   Attorney for Defendant,
     ABRAHAM LEE
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                                 Case No.: 1:18-cr-00168-LJO SKO

12                   Plaintiff,                                STIPULATION TO VACATE STATUS
                                                               CONFERENCE ON MARCH 18, 2019
13           v.                                                and ORDER THEREON
14   ABRAHAM LEE,

15                   Defendant.                                Date: March 18, 2019
                                                               Time: 1:00 PM
16                                                             Judge: Hon. Sheila K. Oberto

17

18           IT IS HEREBY STIPULATED by and between the Defendant Abraham Lee, his attorney of

19   record Carol Moses and the attorney for the government Jeffrey Spivak, that the Status Conference

20   currently scheduled for March 18, 2019 at 1:00 PM be vacated.

21           All discovery in this matter has been exchanged and reviewed. A Plea Offer has been extended.

22   A jury trial is scheduled for October 29, 2019. In the interest of economizing the Court’s time, the

23   Parties agree that a status conference is not necessary and request the Court vacate this matter.

24           Mr. Lee recently completed 180 days in the Westcare Facility and continues to remain

25   committed to his sobriety. He is employed full time. Mr. Lee has a very minimal criminal history, all of

26   which is dated. He has no history of failing to appear.

27   ///

28   ///
     STIPULATION & PROPOSED ORDER TO
     VACATE STATUS CONFERENCE ON MARCH 18,, 2019
     BY DEFENDANT ABRAHAM LEE
 1            Mr. Lee respectfully requests this Court vacate the Status Conference currently set for March

 2   18, 2019 as stated above.

 3   Dated: March 12, 2019                                     /s/Carol Ann Moses
                                                               CAROL ANN MOSES
 4                                                             Attorney for Defendant
                                                               ABRAHAM LEE
 5

 6   Dated: March 12, 2019                                     /s/Jeffrey A. Spivak
                                                               JEFFREY A. SPIVAK
 7                                                             Assistant United States Attorney
 8

 9
                                                         ORDER
10

11            GOOD CAUSE APPEARING, the parties’ request to vacate the Status Conference currently set

12   for March 18, 2019, is hereby GRANTED.

13

14   IT IS SO ORDERED.

15   Dated:      March 12, 2019                                        /s/   Sheila K. Oberto                 .
16                                                         UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION & PROPOSED ORDER TO
     VACATE STATUS CONFERENCE ON MARCH 18,, 2019
     BY DEFENDANT ABRAHAM LEE
